NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MICHAEL ANTHONY CANDELA,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-5020
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender, and
Rachel Roebuck, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes, Sr.
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SLEET, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.